Name: Commission Regulation (EC) No 1412/1999 of 29 June 1999 amending Regulation (EC) No 1023/1999 on the issuing of a standing invitation to tender for resale on the internal market of 238 000 tonnes of maize held by the French intervention agency
 Type: Regulation
 Subject Matter: trade policy;  plant product;  Europe;  marketing
 Date Published: nan

 EN Official Journal of the European Communities30. 6. 1999 L 164/63 COMMISSION REGULATION (EC) No 1412/1999 of 29 June 1999 amending Regulation (EC) No 1023/1999 on the issuing of a standing invitation to tender for resale on the internal market of 238 000 tonnes of maize held by the French intervention agency THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals (1), as last amended by Commission Regulation (EC) No 923/96 (2), and in particular Article 5 thereof, (1) Whereas Commission Regulation (EEC) No 2131/ 93 (3), as last amended by Regulation (EC) No 39/ 1999 (4), lays down the procedures and conditions for the disposal of cereals held by the intervention agencies; (2) Whereas Commission Regulation (EC) No 1023/ 1999 (5), opened a standing invitation to tender for the sale on the internal market of 283 000 tonnes of maize held by the French intervention agency; (3) Whereas the last partial invitation to tender pursuant to Commission Regulation (EC) No 1023/ 1999 should be postponed; (4) Whereas the measures provided for in this Regula- tion are in accordance with the opinion of the Management Committee for cereals, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1023/1999 is hereby amended as follows: Article 2(2) is replaced by the following: 2. The final date for the submission of tenders for the last partial invitation to tender shall expire on 31 July 1999.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 June 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 181, 1.7.1992, p. 21. (2) OJ L 126, 24.5.1996, p. 37. (3) OJ L 191, 31.7.1993, p. 76. (4) OJ L 5, 9.1.1999, p. 64. (5) OJ L 125, 19.5.1999, p. 7.